Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2005

Williams v. Comm PA Corrections
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3534




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Williams v. Comm PA Corrections" (2005). 2005 Decisions. Paper 699.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/699


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 03-3534
                               ________________

                             CHARLES WILLIAMS,

                                         Appellant
                                         v.

                  COMMONWEALTH OF PENNSYLVANIA,
                    DEPARTMENT OF CORRECTIONS;
                       NORRIS B. WEBB; HERBERT;
                             STREET; SMITH
                  ____________________________________

                 On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                            (D.C. Civ. No. 01-cv-02345)
                 District Judge: Honorable Christopher C. Conner
                 _______________________________________

                   Submitted Under Third Circuit LAR 34.1(a)
                             FEBRUARY 22, 2005

         Before: ROTH, MCKEE AND ALDISERT, CIRCUIT JUDGES

                             (Filed : August 16, 2005)

                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Charles Williams appeals pro se from the judgment of the United States District
Court for the Middle District of Pennsylvania granting summary judgment in favor of

defendants Department of Corrections (“DOC”), Webb, Herbert, Street, and Smith,

holding that Williams failed to exhaust his claims and that suit against the DOC was

barred by the Eleventh Amendment and because the DOC was not a “person” for § 1983

purposes.

       Williams filed a counseled § 1983 complaint in state court which was removed to

the United States District Court for the Eastern District and transferred to the Middle

District in 2001. He claimed violations of the Eighth and Fourteenth Amendments arising

from the defendants’ deliberate indifference to his serious medical needs and retaliation.

Williams alleged that while he was incarcerated at SCI-Rockview as a participant in the

prison’s “Therapeutic Community Unit” (“TCU”), he was forced by inmate “supervisors”

to engage in strenuous physical activity contrary to doctor’s orders on May 9, June 1, June

4, and July 23, 1999, causing him to develop an inguinal hernia. Williams alleged that the

Director of the TCU, Norris Webb, knew what the inmate “supervisors” were doing and

was aware of Williams’s medical restriction prohibiting strenuous activity or lifting more

than 10 pounds, but failed to intervene. Williams alleges that Webb harassed him,

threatening that Williams would be terminated from the program if he did not participate

in the physical activity that was part of his “misfit coordination.”

       Specifically, Williams alleged that on May 9, 1999, an inmate “supervisor”

ordered him to lift a crate of books weighing approximately 60 pounds. When Williams



                                              2
was unable to finish the task, the inmate “supervisor” ordered Williams to do push-ups

with the crate of books on his back. Williams immediately sought medical help and

received a medical order restricting him to lifting no more than 10 pounds. On June 1,

1999, Williams was dressed up in toilet paper “like a mummy” and forced by inmate

“supervisors” to do, among other things, push-ups and squats, and to empty garbage cans

weighing approximately 70 pounds. On June 3, 1999, he was forced to participate again

“in another vigorous misfit coordination,” despite a 24-hour “medical lay-in” order which

was imposed on June 2. Id. ¶ 23. On June 4, 1999, in addition to push-ups, squats, and

lifting heavy garbage, Williams was also ordered by the inmate “supervisors” to pick up

“around 100 to 125 books from the floor” in a very short period of time. On July 23,

1999, about two days after Williams had seen the doctor for a possible hernia, Webb and

his inmate “supervisors” forced Williams to participate in a “therapeutic dot” exercise

requiring him to twist and spin keeping his feet on a black circular disk about 12 inches in

diameter. Williams had to be treated at the Centre County Medical Emergency Room

immediately afterward. On July 26, 1999, Williams was diagnosed with a left inguinal

hernia. The hernia was surgically treated in August 1999.

       As to defendants Smith, Street, and Herbert, Williams claimed that Sergeant Smith

denied him medical attention on June 21, 1999, by failing to add Williams to the Sick Call

list that day. He accused Smith of telling other officers that Williams was “faking his

injuries.” The allegations pertaining to Officer Street are not accusatory. Street gave



                                             3
Williams passes to be seen by the nurse on two occasions and tried to get him medical

help unsuccessfully on another. Street also allowed Williams to remain in the bottom

bunk in his cell, despite orders for Williams to move to the top bunk. There are no

allegations against Officer Herbert.

       Williams filed two administrative grievances. The first grievance, ROC0404-99,

sets forth the details of the May and early June incidents at the TCU, and specifically

identifies Webb. The second grievance, # ROC0491-99, complained that on July 13,

1999, Webb harassed Williams to participate in the TCU, despite Williams’s health

problems and despite the fact that Williams was put on medical “laid in” status.

       After the District Court granted judgment on the pleadings in favor of defendants

Horn, Meyers, Wakefield, Whitman, Gaertner, Lidgett, Bitner, Kushwara, Tressler,

Knowles, Walls and Crisafulli, Defendants Webb, Herbert, Street, Smith, and the DOC,

filed a motion for summary judgment. Williams did not file a response. Upon

consideration of the written filings, the Magistrate Judge found that suit against the DOC

was barred by the Eleventh Amendment and because the DOC was not a “person” for §

1983 purposes. The Magistrate Judge also found that Williams had failed to exhaust his

claims for monetary relief against the other defendants because he failed to specifically

request such relief in his grievances. The District Court overruled Williams’s objections,

adopted the Magistrate’s Report, and granted summary judgment in favor of the DOC,




                                             4
Webb, Herbert, Street, and Smith. Williams timely appealed.1

       This Court has jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over a grant of summary judgment, which (as the District Court explained) is

appropriately entered only when “there is no genuine issue as to any material fact” and

“the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). We

conclude that the District Court correctly granted summary judgment in favor of the

Department of Corrections (“DOC”) for the reasons stated in the Magistrate Judge’s

Report. As for defendants Smith, Street, and Herbert, we agree that Williams failed to

exhaust his administrative remedies, but for different reasons. As to defendant Webb, we

find that Williams’s claims arising out of his first grievance are exhausted but that the

claims arising out of the second grievance are precluded for non-exhaustion as explained

further below. Consequently, we will affirm as to all defendants and all claims except

those pertaining to Webb arising out of the first grievance, ROC-0404-99.



       1
          Williams also appealed the District Court’s judgment on the pleadings in favor
of defendants Horn, Meyers, Wakefield, Whitman, Gaertner, Lidgett, Bitner, Kushwara,
Tressler, Knowles, Walls, and Crisafulli. See Informal Brief, at 1-2; Appellant’s Reply
Brief, at 13-15. The defendants, however, do not appear as named appellees on the case
caption. We see no need to allow additional briefing from these defendants because we
find Williams’s argument on appeal as to these defendants to be meritless. We agree with
the District Court that the Complaint failed to allege personal involvement on the part of
defendants Horn, Meyers, Wakefield, Whitman, Gaertner, Lidgett, Bitner, Kushwara,
Tressler, Knowles, and Walls, sufficient to make out a claim of supervisory liability. As
for Crisafulli’s alleged refusal to prepare a pre-release package on August 11, 1999,
Williams did not allege that the refusal resulted in any harm. Accordingly, we will affirm
the judgment as to defendants Horn, Meyers, Wakefield, Whitman, Gaertner, Lidgett,
Bitner, Kushwara, Tressler, Knowles, Walls, and Crisafulli.

                                              5
       After the District Court granted summary judgment on non-exhaustion grounds,

this Court decided Spruill v. Gillis, 372 F.3d 218, 230 (3d Cir. 2004), where we held that

administrative exhaustion under the Prison Litigation Reform Act (PLRA) requires that a

prisoner properly exhaust his administrative remedies through the applicable state prison

grievance system. We ruled that the PLRA’s procedural default requirement with respect

to the exhaustion of administrative remedies is governed by the state’s policies and rules

setting forth the prison grievance process. Id. at 231-32. In Spruill, as here, the

defendants maintained that the inmate failed to properly exhaust his administrative

remedies under the Pennsylvania grievance system because he failed to make a claim for

monetary damages and failed to identify a certain defendant in his grievances.

       As we explained in Spruill, Pennsylvania’s grievance system provides three stages

of review: initial review of the inmate’s filed grievance; the first appeal from the initial

review, known as the appeal to the facility manager; and the second and final appeal to

the Secretary’s Office of Inmate Grievances. Id. at 232. In Spruill, we held that the rules

governing Pennsylvania’s prison grievance process did not require that the inmate

articulate requests for legal relief in his grievance. We decided that such a request was

optional under Pennsylvania’s rules, and therefore, Spruill’s failure to make a claim for

monetary damages did not rise to the level of a procedural default. Id. at 233-234. As for

the failure to the identify named defendants on the grievance form, we determined that to

the extent the identity of a defendant was “ a fact relevant to the claim,” Pennsylvania’s



                                               6
prison grievance policy mandated that the identification be included in the inmate’s

statement of facts on the grievance form. Id. at 234. And, we concluded that in the

absence of any justifiable excuse, a Pennsylvania inmate’s failure to properly identify a

defendant constituted a failure to properly exhaust his administrative remedies under the

PLRA. Id.

       Applying Spruill to Williams’s case, we find that Williams cannot be faulted for

failing to request monetary relief throughout the prison grievance process, but that his

failure to identify defendants Herbert, Street, or Smith in either of his two grievances,

means that he failed to exhaust his administrative remedies in accordance with

Pennsylvania’s grievance process and the PLRA. We note that in any event, Williams

fails to state a claim against defendants Herbert, Street, and Smith. The allegations

against Smith do not amount to deliberate indifference. Smith’s verbal comments,

although regrettable, do not rise to the level of a constitutional violation. Williams makes

no claim of any constitutional violation by Street, and he makes no allegations at all about

Herbert. Accordingly, we find that the District Court properly granted summary

judgment as to defendants Herbert, Street, and Smith.

       Turning to the District Court’s decision with respect to Webb, we conclude that the

District Court, not having the benefit of our guidance in Spruill, should not have granted

summary judgment in Webb’s favor on the claims arising out of Williams’s first

grievance. The District Court determined that Williams failed to exhaust his



                                              7
administrative remedies because he did not ask for monetary damages in his grievances.

Webb apparently acknowledges that Spruill renders the District Court’s ruling incorrect,

at least with regard to the claims arising out of Williams’s first grievance, because he now

argues that the District Court properly granted summary judgment only with respect to the

claims arising out of the second grievance, ROC-0491-99 (the July 13, 1999 incidents).

Specifically, Webb contends that Williams failed to exhaust under the PLRA because he

did not properly complete the final stage of Pennsylvania’s grievance process prior to

filing suit. The Rackovan Declaration establishes that the Superintendent denied

Williams’s final appeal of the second grievance as untimely filed. We agree with the

defendants that the denial of the second grievance as untimely renders the claims arising

out of the second grievance procedurally defaulted and therefore not exhausted under the

PLRA. Thus, we conclude that the District Court properly granted summary judgment in

Webb’s favor with regard to the claims arising out of the second grievance.

       The only claims that remain are Williams’s claims against Webb with respect to

the first grievance. Webb does not argue any alternate ground for affirming the District

Court’s grant of summary judgment on these claims, and we find none on this record.

Accordingly, we will reverse the judgment in Webb’s favor as to the claims arising out of

the first grievance.

       In summary, we will affirm the District Court’s judgment in favor of defendants

Department of Corrections, Herbert, Street, and Smith. We will affirm the District



                                             8
Court’s judgment in favor of defendant Webb on all claims arising out of the second

grievance, ROC-0491-99. We will reverse judgment as to defendant Webb on all claims

arising out of the first grievance, ROC-0404-99, and remand for further proceedings

consistent with this opinion.




                                           9